           Case 1:20-cr-00052-DLC Document 209
                                           208 Filed 04/13/21 Page 1 of 1


                           Del Valle & Associates
                                          Attorneys at Law
                                          445 Park Avenue
                                      New York, New York 10022
                                           (212)481-1900
Telesforo Del Valle, Jr.                                                     Email: tdvesq@aol.com

Michael J. Sluka                                                                 Fax. (212)481-4853
Lawrence D. Minasian
      ___                                                                                 ___

Lucas E. Andino                                                                        Leticia Silva
William Cerbone                                                                      Legal Assistant
Luis N. Colon
Hon. Robert A. Sackett
         of counsel
                                          April 13, 2021
The Honorable Denise L. Cote
Senior United States District Judge
United States District Court                        MEMO ENDORSEMENT
Southern District of New York
500 Pearl St.
New York, NY 10007-1312
-Via ECF-
                                              Re:     USA v. Luis Farias,
                                                      20 Cr. 52 (DLC)
         Dear Judge Cote,
       Our office represents Mr. Luis Frias, in the above captioned matter, which is currently
scheduled for a Sentencing Hearing on April 23, 2021 at 9:00AM.
       We have not received the final Pre Sentence Report and recommendation on this case.
We respectfully request an adjournment of Mr. Luis Frias’ sentencing until the week of May 3,
2021; to a date and time convenient to this Court.
        I have spoken to Mr. Luis Frias about his rights to appear before Your Honor in person,
and his right to have his attorney next to him during his Sentencing proceedings. He has
informed me that he does not wish to waive this right and wants to be physically present at his
Sentencing Hearing.
       The Government, by way of A.U.S.A. Thomas J. Wright does not oppose this request for
adjournment.
         Thank you for your consideration to this matter.
                                                 Respectfully submitted,
Application DENIED.
Defendant's sentencing submissions are due April /S/Telesforo Del Valle Jr.
19, 2021. Government's submissions due April 21. Telesforo Del Valle, Jr., Esq. Attorney for
                                                 Luis Frias, Defendant.
SO ORDERED:
April 13, 2021
